DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is depending from a cancelled claim 1.  Appropriate correction is required.
An Examiner initiated interview (separately posted on 2/8/22) with Attorney Scott Ulrich was held on 2/8/22, where the Attorney Scott Ulrich has agreed that Claim 16 should be depending from claim 15 not claim 1. Accordingly, for the purpose of the Examination, the Examiner is considering Claim 16 to be dependent from claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.The limitation “a central image generator element is present, which represents the entire original image as an image section” is indefinite. The Examiner is unclear about which central image 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 18-19, 24-26 are rejected under 35 U.S.C. 103 as being un-patentable over Welch et al. (US 2015/0346495 A1; Welch) in view of Hua (US 2017/0276918 A1).
As of claim 15, Welch teaches an imaging apparatus 500 [fig 5] for smart-glasses (AR system) [0027] for generating a virtual image from an original image [0053], which is divided into at least two original partial images (for two eyes) [fig 5], the imaging apparatus comprising: an image generator element 602 (DLP) [fig 6] arrangement comprising a number of image generator elements for representing a corresponding number of original partial images (the DLP (602) operates at 360 Hz (60 frames/second), a different frame may be generated every 2.8 milliseconds) [0083]; a number of imaging channels comprising in each case at least one image-forming reflection surface ((the high speed at which the spatial light modulator (e.g., DLP (602)) operates, the number of imaging channels corresponding to the number of image generator elements (allowing for rapid generation of virtual content) coupled with the deformable mirror membrane VFE 610 (allowing rapid changes in focusing the image at the desired depth plane) provides a multi-planar focal system that is able to rapidly project multiple depth planes to the user) [0089], wherein each of the imaging channels (for left and right eyes) [fig 5] is associated with one of the image generator elements 504 [fig 5] and configured to transmit one of the original partial images [fig 6]; and a spectacle lens 508 [fig 5], which is common to all of the imaging channels (from 504) [fig 5] and via which the imaging channels are directed in the direction of an observer's eye [fig 5].

Welch does not teach the image-forming reflection surfaces are surfaces of a prism that is arranged on the spectacle lens.
Hua teaches a head up display (HUD) [fig 2] having the image-forming reflection surfaces [fig 2] are surfaces of a prism (a freeform wedge-shaped prism) [fig 2] that is arranged on the spectacle lens (freeform head-up display) [fig 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have teach the image-forming reflection surfaces are surfaces of a prism that is arranged on the spectacle lens as taught by Hua to the imaging apparatus as disclosed by Welch in order for achieving an ultra-compact HUD design with waveguide-like form factor using freeform optical technology (Hua; [0004]).
As of claim 16, Welch teaches the original partial images (shown with fig 6 below) of at least two image generator elements 602 (DLP), 604 (LCD) [fig 6] [0072] represent image sections of the original image with partially overlapping image regions (shown with fig 6 below), and wherein the overlapping image regions are transmitted via at least two different imaging channels 606 [fig 6].  

    PNG
    media_image1.png
    798
    734
    media_image1.png
    Greyscale

As of claim 18, Welch teaches a central image generator element 604 (LCD) [fig 6] is present, which represents the entire original image as an image section ((the DLP (602) provides grayscale images. The LCD (604) provides a color map, such that the light associated with various colors are projected through another set of achromatic lenses (606)).
As of claim 19, Welch teaches the image generator element arrangement 602, 604 [fig 6] comprises a number of separate image generators 602 (DLP), 604 (LCD) [fig 6], and wherein each of the separate image generators 602 (DLP), 604 (LCD) [fig 6] forms an image generator element (grayscale images and a color map) [0075] of the image generator element arrangement 602, 604 [fig 6].

As of claim 25, Welch teaches a method for generating an image from an original image (image is generated by spatial light modulator 504) [fig 5] in smart-glasses ((augmented reality (AR) system)) [fig 5] [0027], the method comprising: providing an imaging apparatus 504 [fig 5]; dividing the original image into a number of original partial images (shown above with fig 6); and transmitting each of the original partial images via a separate imaging channel 602 (DLP), 604 (LCD) [fig 6] to generate the virtual image [0058]. 
Welch does not teach a prism.
Hua teaches a head up display (HUD) [fig 2] having a prism (a freeform wedge-shaped prism) [fig 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a prism as taught by Hua to the imaging apparatus as disclosed by Welch in order for achieving an ultra-compact HUD design with waveguide-like form factor using freeform optical technology (Hua; [0004]).
As of claim 26, Welch teaches at least two original partial images (shown with fig 6 below) represent image sections of the original image with overlapping image regions (shown with fig 6 below), such that the overlapping image regions of the image sections 602 (DLP), 604 (LCD) [fig 6] are transmitted via at least two different imaging channels 602 (DLP), 604 (LCD) [fig 6].  

    PNG
    media_image1.png
    798
    734
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 17, 20-23, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 17, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative 
As of claim 20, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative purposes only, and should not be read as limiting. The processor (502) is responsible for generating virtual content to be ultimately displayed to the user. The image 
As of claim 21, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative purposes only, and should not be read as limiting. The processor (502) is responsible for generating virtual content to be ultimately displayed to the user. The image generating processor (502) may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D. For example, in generating 
Claims 22-23 are allowed as being dependent on claim 21. 
As of claim 27, the closest prior art Welch et al. (US 2015/0346495 A1; Welch) teaches an AR system (500), having multi-plane focus elements is illustrated. As shown in FIG. 5, the AR system (500) comprises a plurality of spatial light modulators (504) (e.g., two spatial light modulators, one for each eye, in the illustrated example), two variable focus elements (VFEs) (510), a plurality of optical elements (506), two beam-splitters (520) two eyepiece optical elements (508), an image-generating process (502), a graphical processing unit (“GPU”) (514), a central processing unit (“CPU”) (516), and a memory (512). It should be appreciated that other embodiments may comprise greater or fewer components, and the components listed above are for illustrative purposes only, and should not be read as limiting. The processor (502) is responsible for generating virtual content to be ultimately displayed to the user. The image generating processor (502) may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D. For example, in generating 
Claim 28 is allowed as being dependent on claim 27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art JONES et al. (US 20190179409 A1) teaches a head mounted display (HMD) users, irrespective of whether they are for short-term, long-term, low vision, augmented reality, etc. yield a conflicting set of tradeoffs between user comfort and minimal fatigue and strain during use, ease of attachment, minimizing intrusiveness and aesthetics which must be concurrently balanced with and are often in conflict with providing an optical vision system that provides the user with a wide field of view and high image resolution whilst also offering a large exit pupil for eye placement with sufficient eye clearance. Further, individual users' needs vary as do their needs with the general task at-hand, visual focus, and various regions-of-interest within their field of view. To address these issues, it is necessary to provide a high performance optical system, eyepiece design, and system features which overcome these limitations;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882